                                     UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF TENNESSEE
                                           AT GREENEVILLE



  UNITED STATES OF AMERICA                                   )
                                                             )
                                                             )
  v.                                                         )       No. 2:18-CR-160
                                                             )
  NICHOLAS HAYEK                                             )

                                  MEMORANDUM OPINION AND ORDER

       Before the Court are three of defendant’s motions in limine. [Docs. 115, 116, 129]. The government

  has responded, [Docs. 132, 141, 144], and notes that it does not intend to solicit evidence regarding the

  issues surrounding two of the motions, [See Docs. 115, 116]. As such, those motions in limine, are DENIED

  as MOOT. [Docs. 115, 116].

       In the remaining motion in limine, [Doc. 129], defendant requests this Court to enter an order precluding

  the government from introducing a video recording of the alleged victim’s FBI forensic interview under

  Federal Rule of Evidence 403. [Id.]. In the event the Court does admit the recording, the defendant seeks

  that the admission be limited to audio only. [Id. at 2]. The government has responded in opposition. [Doc.

  132]. The matter is now ripe for review.

       I.      Background

       In October 2018, defendant was charged by a federal grand jury with the enticement of a minor to

  engage in a criminal sexual act in violation of 18 U.S.C. § 2422(b), and the enticement of a minor to engage

  in sexually explicit conduct for the purpose of producing visual depictions for distribution in violation of

  18 U.S.C. § 2251(a) and (e), and the transfer of obscene material to an individual who had not attained the

  age of sixteen in violation of 18 U.S.C. §1470. [Doc. 5]. The indictment was later superseded in June 2021

  with the addition of two charges, the receipt of child pornography in violation of 18 U.S.C. §

  2252A(a)(2)(A) and (b)(1), and the possession of child pornography involving a minor who had not attained



                                                        1

Case 2:18-cr-00160-JRG-CRW Document 146 Filed 07/26/21 Page 1 of 6 PageID #: 410
  twelve years of age in violation of 18 U.S.C. § 2252A(a)(5)(B) and (b)(2), stemming from the same conduct.

  [See Doc. 82]. Trial is scheduled to commence on July 27, 2021.

      As part of the investigation of this case, the then ten-year-old minor victim underwent a forensic

  interview on May 17, 2018 conducted by FBI Special Agent Bianca Pearson. The recording of that

  interview is presently at issue.

      II.       Analysis

            A. Federal Rule of Evidence 807

            The government provided a notice of intent to introduce the victim’s forensic interview into

  evidence pursuant to Federal Rule of Evidence 807, the residual hearsay exception 1. [Doc. 104]. The

  defendant, in his motion, does not challenge the video’s admissibility under Rule 807, but states that the

  recording’s likelihood of “admission [is] under Rule 807.” [Doc. 129]. The government submits that the

  out-of-court statements it seeks to be introduced will be offered to prove the truth of the matter asserted,

  and, therefore, by definition, the statements are hearsay. See Fed. R. Evid. 801(c)(1).

            Rule 807(a) provides that

                    [u]nder the following conditions, a hearsay statement is not excluded by
                    the rule against hearsay even if the statement is not admissible under a
                    hearsay exception in Rule 803 or 804:

                    (1) the statement is supported by sufficient guarantees of
                    trustworthiness—after considering the totality of circumstances under
                    which it was made and evidence, if any, corroborating the statement; and

                    (2) it is more probative on the point for which it is offered than any other
                    evidence that the proponent can obtain through reasonable efforts.

  The Advisory Committee Note makes it clear that “[a] court is not required to make a finding that no other

  hearsay exception is applicable.” Fed. R. Evid. 807, advisory committee’s note. As such, this Court will

  not make such a finding, and instead proceed to analysis under the rule’s two-part test.




  1
    The government’s notice and response both rely on the previous version of the rule that was amended in 2019 and
  has the effective date of December 1, 2019. [Docs. 104, 132]. This Court, however, uses the current version of the
  rule in its memorandum.

                                                          2

Case 2:18-cr-00160-JRG-CRW Document 146 Filed 07/26/21 Page 2 of 6 PageID #: 411
          Regarding the first step of the rule’s requirements,“[t]he rule provides that the focus for

  trustworthiness is on circumstantial guarantees surrounding the making of the statement itself, as well as

  any independent evidence corroborating the statement,” and not on the credibility of the witness. Fed. R.

  Evid. 807, advisory committee’s note. Here, the statements where the minor was questioned about potential

  abuse were made in a controlled environment by law enforcement and recorded. “The Supreme Court listed

  the following factors as particularized guarantees of trustworthiness in the context of child sexual abuse:

  ‘(1) spontaneity; (2) consistent repetition; (3) the mental state of the declarant; (4) the use of terminology

  unexpected of a child of similar age; and (5) the lack of a motive to fabricate.’” United States v.

  Wandahsega, 924 F.3d 868, 881(6th Cir. 2019) (quoting Stuart v. Wilson, 4442 F.3d 506, 522 (6th Cir.

  2006). See also Idaho v. Wright, 497 U.S. 801, 821-22 (1990). The Court reiterates that in its analysis it

  is not commenting on the credibility of the witness, but only to the environment surrounding the statement.

  In the interview, the minor was asked sporadic questions about the events that occurred from her

  perspective. She answered the questions about her potential abuse, drew a picture of her potential abuser,

  but also talked to the interviewer more generally about her social media use, friends, family, pets, and

  school. The interviewer allowed the minor a varying degree of latitude to talk about various topics including

  the potential abuse, which she returned to a few times during the interview. As to the rest of the factors,

  there was no use of unexpected terminology, and the child was told multiple times that anything she said

  would not get her “in trouble,” nor were there any promises made by law enforcement in exchange for the

  minor’s statement.

          As to the independent corroborating evidence portion of subsection (a)(1), the government, in its

  notice makes a reference to a “statement written by the minor victim,” and notes that “it is consistent with

  her forensic interview.” [Doc. 104 at 5]. This Court has not been provided with such a statement. However,

  the Court has reviewed the defendant’s October 1, 2018 custodial interview, and finds that both interviews

  overlap in subject matter, particularly how the defendant and the minor began texting on Kik, the minor’s

  age, and the types of pictures allegedly sent from the defendant and from the minor. The defendant’s

  October 1, 2018 interview sufficiently corroborates the statements made in the minor’s May 18, 2018

                                                        3

Case 2:18-cr-00160-JRG-CRW Document 146 Filed 07/26/21 Page 3 of 6 PageID #: 412
  interview. As such, after considering the totality of the circumstances and corroborating evidence, this

  Court finds that the minor’s video statement to the FBI is supported by sufficient guarantees of

  trustworthiness and satisfies 807(a)(1).

          Second, the Court evaluates whether the interview is more probative than any other evidence that

  the government can obtain through reasonable efforts. See Fed. R. Evid. 807(a)(2). The May 18, 2018

  interview was conducted contemporaneously with the events charged in the superseding indictment. [See

  Doc. 82 (“The Grand Jury charges that on or about May 30, 2018 and for at least the preceding month

  . . . .”)]. At the time of the interview, the minor was ten years old and same age as the alleged child

  pornography images at issue in this case. The interview is contemporaneous and likely her strongest

  recollection of the alleged events that transpired from her perspective. The government cannot produce

  any evidence that would be more probative than a contemporaneous interview from the alleged victim.

  Accordingly, the interview, conducted during the time period of the superseding indictment, is extremely

  probative.

          The minor’s interview has met the requirements of Rule 807(a). Notably, the defendant will have

  the option of cross-examining the minor at trial. However, the rule explicitly requires prior notice, see Fed.

  R. Evid. 807(b), and, albeit analyzed under the older version, the Court finds the government’s June 29,

  2021 notice to the defendant is sufficient under the rule. [Doc. 104]. Applying Rule 807, the Court finds

  that the victim’s statements to the SA Pearson during the forensic interview are admissible as evidence.

          B. Federal Rule of Evidence 403

          A court may still exclude relevant evidence under Federal Rule of Evidence 403 if “its probative

  value is substantially outweighed by a danger of one or more of the following: unfair prejudice, confusing

  the issues, misleading the jury, undue delay, wasting time, or needlessly presenting cumulative evidence.”

  The phrase “unfair prejudice,” when used in the context of Rule 403, “does not mean the damage to a

  defendant’s case that results from the legitimate probative force of the evidence; rather, it refers to evidence

  which tends to suggest decision on an improper basis.” United States v. Ford, 761 F.3d 641, 648 (6th Cir.

  2014) (quoting United States v. Gibbs, 182 F.3d 408, 430 (6th Cir. 1999)). See also Old Chief v. United

                                                         4

Case 2:18-cr-00160-JRG-CRW Document 146 Filed 07/26/21 Page 4 of 6 PageID #: 413
  States, 519 U.S. 172, 180 (1997) (“Unfair prejudice within its context means an undue tendency to suggest

  decision on an improper basis, commonly, though not necessarily, an emotional one.” (quoting Fed. R.

  Evid. 403 advisory committee’s note)). Moreover,

                      [a]pplying Rule 403 necessarily contemplates a balance that is weighted
                      in favor of admissibility, with the countervailing forces being the strength
                      of the evidence’s legitimate value and the tendency of the evidence’s
                      improper purpose(s) to overwhelm it. Evaluation of legitimate probative
                      value requires consideration of the strength of the evidence itself, whether
                      the evidence may be the only available proof of a material point, and
                      whether the focus of the proof is genuinely in issue, among other things.

  United States v. Duval, 865 F. Supp. 2d 803, 809 (E.D. Mich. 2012). The test is strongly weighted toward

  admission. United States v. Asher, 910 F.3d 854, 860 (6th Cir. 2018). A district court has broad discretion

  in determining whether the danger of admitting evidence substantially outweighs that evidence’s probative

  value. Id.

      Defendant contends that if the video recording were admitted he “will suffer dramatically from unfair

  prejudice, causing the jury to not consider the facts and the law with a fair and impartial mindset, and

  instead render a verdict tethered to emotion and passion.” [Doc. 129 at 2]. Defendant maintains that the

  probative value of the video recording would be substantially outweighed by the dangers of unfair

  prejudice. [Id.].

      Under Rule 403, this Court must balance the evidence’s probative value against it’s potential for unfair

  prejudice. The Court finds that the video interview’s probative value is high. Defendant is charged with

  multiple crimes from his alleged conduct with the minor interviewed. In the interview, the minor speaks

  to and describes her relationship with the defendant, the alleged pictures he sent her, and the alleged images

  she sent him. She also confirms her age and alleges that she previously had told defendant her age. The

  content of the interview goes to the heart of the crimes charged, and as such it is highly probative. See 18

  U.S.C. §§ 1470, 2422(b), 2251(a), (e), 2252A(a)(2)(A), (a)(5)(B), (b)(1), (b)(2).

      The minor’s interview is prejudicial to defendant. However, virtually all evidence is prejudicial, or it

  is not material; the prejudice must be “unfair.” Gibbs, 182 F.3d at 430. The defendant has not pinpointed

  any specific instances of how the minor’s interview is unfairly prejudicial and how it would have “an undue

                                                           5

Case 2:18-cr-00160-JRG-CRW Document 146 Filed 07/26/21 Page 5 of 6 PageID #: 414
  tendency to suggest decision on an improper [emotional] basis.” Fed. R. Evid. 403 (advisory committee

  notes). The Court cannot find that the minor’s interview’s probative value is outweighed by the danger of

  unfair prejudice.

             C. Format of the Recording

      The defendant requests that if the recording were admitted that it would be admitted in audio format

  only and not video. [See Doc. 129]. The Court has reviewed the video recording, the written transcript of

  the recording, but was not provided the audio-only version of the interview.

      The video depicts the minor in a special interview room with the interviewer. The interviewer is facing

  the camera and the minor is sitting on a couch with her back turned away from the camera. Although the

  camera does not capture the minor’s face, her movements and gestures are clear on the video. From the

  video, the jury can determine her credibility from her demeanor, body language, movements, all of which

  would be lost in the strictly audio version. Throughout the interview, the minor actively participates, but,

  at times, loses her train of thought and begins to draw. The video depicts her gesturing and referencing

  those drawings, watching these motions would help provide the jury context as to the abrupt topic jump.

  Further, in response to being asked what body parts a picture showed, the minor gestured to her own body;

  in this instance, the video recording would undoubtedly be helpful to a jury to fully understand her answer.

  Moreover, the video is relevant because the trier of fact can see the alleged victim at the age of the conduct

  in question and not years later, as a teenager. Accordingly, this Court finds that video recording is relevant

  and admissible.

      III.      Conclusion

             It is hereby ORDERED that the defendant’s motion, [Doc. 129], is DENIED. Further, it is hereby

  ORDERED that the defendant’s motions, [Docs. 115, 116], are DENIED as MOOT.

             ENTER:


                                                                          s/J. RONNIE GREER
                                                                     UNITED STATES DISTRICT JUDGE




                                                        6

Case 2:18-cr-00160-JRG-CRW Document 146 Filed 07/26/21 Page 6 of 6 PageID #: 415
